Citation Nr: 0523509	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1998, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) and 
eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran performed verified active duty service from April 
1969 to March 1971, and from November 1976 to February 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Houston, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a June 2002 rating decision, the RO granted 
a TDIU and eligibility to Dependents' Educational Assistance, 
effective from July 9, 2001.  The veteran appealed.  In a 
January 2003 rating decision, the RO granted an effective 
date of January 22, 1998, for both benefits.  The veteran has 
continued his appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  As of December 1, 1994, it was factually ascertainable 
that the veteran's service-connected thoracolumbar back and 
right ankle disabilities made him unable to secure or follow 
a substantially gainful occupation.

3.  VA received the veteran's claim for a TDIU on January 22, 
1998.


CONCLUSION OF LAW

VA may not assign an effective date earlier than January 22, 
1998, for the grant of a TDIU and eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  
38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2003 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include the duty to inform the veteran to submit 
all pertinent evidence in his possession.

The veteran, through his representative, expressed that VA 
should obtain and consider the veteran's complete vocational 
rehabilitation file, and that VA should obtain a medical 
opinion as to whether the appellant's unemployability was 
factually ascertainable in the year prior to the veteran's 
January 22, 1998, claim for a TDIU.  The Board finds that the 
medical evidence and statements from the veteran that are in 
the claims file are sufficient to evaluate the effects of his 
service-connected disabilities on his potential for 
employment in the years preceding his claim for a TDIU.  The 
Board concludes, therefore, that VA has sufficiently secured 
the available pertinent evidence, and has conducted all 
appropriate development.  In sum, the Board finds that VA has 
fulfilled its duties under the VCAA.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the 
November 2003 VCAA letter after the initial adverse rating 
decision of June 2002.  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.

In this case, the RO provided the required notice in November 
2003.  The lack of full notice prior to the initial decision 
has been corrected, and any error as to when notice was 
provided was harmless.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (Subsequent notice is sufficient provided that the 
veteran was provided a meaningful opportunity to participate 
in the processing of his claim by VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Effective Date

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year from the date of separation from service, the 
date of separation will be the date of the award.  
38 U.S.C.A. § 5110(b)(1).

The effective date of the award of an increased rating will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date will be the date of the receipt 
of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(2).  
In the case of the award of a TDIU, the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability that made the veteran unemployable 
had occurred, if a claim is received within one year from 
such date; otherwise, the effective date will be the date of 
the receipt of the claim.  Id.  

Dependents of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability are 
eligible for Dependents' Educational Assistance.  38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. § 21.3021.  In this case, the 
appropriate effective date for eligibility for Dependents' 
Educational Assistance will be the same as the effective date 
of the grant of a TDIU.

VA received the veteran's claim for a TDIU on January 22, 
1998.  Evidence dated earlier than that date reflects that 
the veteran had stopped working due to disabilities, but does 
not contain any claim that he was unable to work solely 
because of service-connected connected disabilities.

Medical, claims, and employment records contain evidence that 
is relevant to the determination of the earliest date as of 
which it is factually ascertainable that an increase in 
service-connected disability that made the veteran 
unemployable had occurred.

A total disability rating for compensation is granted when a 
veteran has service-connected disabilities with ratings that 
meet certain requirements, and the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2004).  For the purposes of a TDIU, if there is 
only one service-connected disability, it must be ratable at 
60 percent or more.  If there are two or more disabilities, 
at least one must be rated at 40 percent or more, and the 
combined rating must be at least 70 percent.  Multiple 
disabilities resulting from a single accident may be counted 
as one disability.  Id.

Even if the ratings do not meet the requirements of 38 C.F.R. 
§ 4.16(a), a TDIU may be granted on an extraschedular basis 
if the veteran is unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).

The veteran sustained back and right ankle injuries in a 1975 
parachute jump accident.  VA established service connection 
for residuals of a fracture of the L1 vertebra, and for 
traumatic arthritis of the right ankle.

Records from the late 1970s through the early 1990s reflect 
the veteran's reports that he held employment during those 
years.  He reportedly worked for a public transit authority 
as a mechanic from 1983 or 1984 until some point in the early 
1990s, when he stopped working.  The evidence indicates that 
the veteran's ability to hold that employment was impaired 
both by his service-connected disabilities of the 
thoracolumbar spine and right ankle, and by non-service-
connected disabilities such as cervical spine problems and 
bilateral carpal tunnel syndrome.

Effective December 1, 1994, the RO evaluated the veteran's 
service-connected back disability at 50 percent and his right 
ankle disability at 20 percent.  As both disabilities arose 
from the same parachute jump accident, the combined rating of 
60 percent for the two of them may be counted as one 
disability.  Thus, December 1, 1994, was the earliest date as 
of which the ratings for the veteran's service-connected 
disabilities theoretically met the criteria for a TDIU.

In records received after January 22, 1998, Joseph O'Dwyer, 
M.D., wrote in August 1994 that the appellant could no longer 
work as a mechanic due to back, elbow and ankle pain.  In 
October 1994, the veteran testified that he was still 
working.  The record shows, however, that by April 1995  he 
had left his employment as a mechanic because of physical 
impairment.  This impairment reportedly included back pain 
aggravated by bending required at work, ankle pain that 
limited walking to about twenty yards, and bilateral hand 
numbness that made it difficult to use tools.  In the October 
1994 hearing at the RO, the veteran reported that he became 
uncomfortable while sitting after only two or three minutes.  
The non-service-connected hand numbness contributed to the 
end of the veteran's employment as a mechanic.  The veteran's 
limitations, however, in standing, walking, and sitting, are 
reasonably be attributed to his service-connected back and 
ankle disabilities.  Those service-connected disabilities 
made him unable to hold any substantial employment, a fact 
that was clear by December 1994.  See, e.g., the July 1997 
report from the Social Security Administration which found 
the appellant eligible for disability benefits effective from 
December 1994.  Thus, as of December 1, 1994, could be deemed 
to be the earliest date as of which it was factually 
ascertainable that the veteran's service-connected 
disabilities made him unemployable.  

The simple fact remains, however, that the veteran's claim 
for a TDIU was not received within one year of when he first 
became eligible on December 1, 1994.  As such, the effective 
date for the TDIU and Dependents' Educational Assistance must 
be the date of receipt of the claim, January 22, 1998.  The 
appeal for an earlier effective date must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to an effective date earlier than January 22, 
1998, for the grant of a TDIU, and eligibility for 
Dependents' Educational Assistance, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


